DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/489,713 filed 29 August 2019. Claims 9-22 pending. Claims 1-8 canceled. 
This Office Action does not alter the original grounds for allowance. Instead, the Office Action has been updated to remove claim objections under the “Allowable Subject Matter” and include a “Response to Arguments” section. Further, the amendment filed 14 December 2020 that was concurrently filed with the Notice of Allowance is accepted because Applicant merely corrected typographical issues.

Allowable Subject Matter
Claims 9-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9:
A method for operating a drive train of a vehicle, wherein the drive train has at least a transmission housing, and a clutch unit situated therein with a clutch that acts in a form-fitting manner, as well as an actuating unit for actuating the clutch, and a sensor for determining the coupling status; wherein the clutch includes at least a first clutch component and a second clutch component that are connected to one another in a form-fitting manner when the clutch is actuated; wherein the actuating unit includes an electromagnetic actuator having a piston; wherein for actuating the clutch the piston is moved from a starting position into an end 
Claim 16:
A drive train of a vehicle, including at least a transmission housing, and a clutch unit situated therein with a clutch that acts in a form-fitting manner, as well as an actuating unit for actuating the clutch, and a sensor for determining the coupling status; wherein the clutch includes at least a first clutch component and a second clutch component that are connectable to one another in a form-fitting manner when the clutch is actuated; wherein the actuating unit includes an electromagnetic actuator having a piston; wherein the piston is movable from a starting position into an end position in order to actuate the clutch; wherein at 
Regarding claim 9, and 16, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the specific method steps are not taught or rendered obvious. Specifically, the determining of piston positions based on a sensor value and temperature of transmission fluid. Further, the torque being transmitted via clutch components only after a fully engaged first state is not taught or rendered obvious. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 01 December 2020, with respect to page 6 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 16-22 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659